DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a threshold stage having a threshold stage input coupled to the envelope stage output, and having a threshold stage output, the threshold stage being configured to amplitude-threshold the envelope; a peak search stage having a peak search stage input coupled to the threshold stage output, and having a threshold stage output, the threshold stage being configured to detect one or more peaks by determining the respective locations and amplitudes of peaks in the thresholded envelope, the peaks being greater " with the specific wording being highlighted.  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution since it is assumed that the applicant intended to mean “a peak search output, the peak search being configured” since threshold stage has been previously defined in the preceding para in claim 18 and it would not make sense for threshold stage to be configured to detect peaks when it has already been defined to be configured to amplitude-threshold the envelope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hallek (US 20170003391 A1).
Regarding claim 1, Hallek[Abstract; Figs 2-10] discloses burst generation circuitry configured to generate a frequency-modulation-coded or phase-modulation-coded burst signal comprising a sequence of pulses of variable time duration, the burst generation circuitry having a burst generation output[Abstract; Fig 2; 0038-0040 has circuitry and discloses frequency and phase modulation]; 
an ultrasonic transducer having a transducer input coupled to the burst generation output, and having a transducer output, the ultrasonic transducer configured to emit the burst signal as an ultrasonic acoustic signal and to transduce a reflected acoustic signal[Fig 2; 0038-0040 has transmission of signals]; 
a receiver signal path comprising[Fig 2]: 
a correlator having a correlator input coupled to the ultrasonic transducer output[Fig 2; #S2; 0040, 0041], and having a correlator output[Fig 2; #KS; 0040, 0041], the correlator being 
a peak search stage having a peak search[Fig 2, 7-10; 0049-0053 has identification of signal spikes namely peak search] input coupled to the correlator output[Fig 2; #KS; 0040, 0041], and having a peak search output[#SS in Fig 2; Abstract; Figs 2-10; 0049, 0053 has device giving output of evaluation of all correlation signals], the peak search stage being configured to detect one or more peaks by determining the respective locations and amplitudes [Fig 2, 7-10; 0049-0053 identification of signal spikes meaning signals with a high amplitude at a certain time, i.e. location and amplitude]of peaks in an envelope[envelope in 0021, 0053, 0054, claim 8] derived from the output of the correlator[Fig 2, 0040, 0041, 0053 has the correlator outputs being compared], the peaks being greater than a threshold minimum distance apart from one another in a case that more than one peak is detected[0015-0019 has subdividing the signal into sections which would result in peaks at least a certain distance apart 0053-0056 have multiple echos being identified after certain time duration]; 
a peak buffer having a peak buffer input coupled to the peak search output, and having a peak buffer output[0040 has evaluation device for subsequent signal processing in Fig 2 which would imply that it has to be connected and have input and output], the peak buffer being configured to store the one or more peaks by their respective amplitudes and locations[0019-0022, 0053-0056 has multiple comparisons with the largest spike being selected and being compared 
and a peak rank stage having a peak rank input [Fig 2; #S10-S12; 0049, 0053-0057 has comparison of peaks]coupled to the peak search output[#SS in Fig 2; Figs 2-10; 0049, 0053 has device giving output of evaluation of all correlation signals], the peak rank stage being configured to compare the one or more peaks stored in the peak buffer and thereby to designate the peaks individually as either valid or invalid[0015-0022; 0038-0040; 0052-0057 has comparison and filtering of peaks for a certain threshold value]; 
the receiver signal path being configured to compute a time of flight of the ultrasonic acoustic signal and the reflected acoustic signal indicative of a distance between the transducer and a detected object[0003 discloses propagation time of the wave and calculations; Moreover use of time of flight calculations for finding objects are well known in the art].  

Regarding claim 13, Hallek[Abstract; Figs 2-10] discloses generating a frequency-modulation-coded or phase-modulation-coded burst signal comprising a sequence of pulses of variable time duration[Abstract; 0038-0040 has circuitry and discloses frequency and phase modulation]; 
emitting an ultrasonic acoustic signal based on the burst signal[Fig 2; 0038-0040 has transmission of signals]; 
transducing a reflected acoustic signal[Fig 2; 0038-0040]; 
correlating a received signal [Fig 2; #S2; 0040, 0041], sampled from the transduced reflected acoustic signal[Fig 2; #RS, #ES; 0040, 0041], with a transmission template characterizing a frequency-modulation or phase- modulation code of the generated burst signal[Abstract; Figs 2-
detecting one or more peaks by determining the respective locations and amplitudes[Fig 2, 7-10; 0049-0053 identification of signal spikes meaning signals with a high amplitude at a certain time, i.e. location and amplitude] of peaks in an envelope[envelope in 0021, 0053, 0054, claim 8] derived from the correlated received signal[Fig 2, 0040, 0041, 0053 has the correlator outputs being compared], the peaks being greater than a threshold minimum distance apart from one another in a case that more than one peak is detected[0015-0019 has subdividing the signal into sections which would result in peaks at least a certain distance apart 0053-0056 have multiple echos being identified after certain time duration]; 
storing the one or more peaks by their respective amplitudes and locations[0019-0022, 0053-0056 has multiple comparisons with the largest spike being selected and being compared again meaning it is being stored; It would be obvious to store the values being compared to when making multiple comparisons];
and comparing the stored one or more peaks and thereby designating the stored one or more peaks individually as either valid or invalid[0019-0022, 0053-0056 has multiple comparisons with the largest spike being selected and being compared again meaning it is being stored; It would be obvious to store the values being compared to when making multiple comparisons]; 
and computing a time of flight of the ultrasonic acoustic signal and the reflected acoustic signal indicative of a distance to a detected object[0003 discloses propagation time of the wave and calculations; Moreover use of time of flight calculations for finding objects are well known in the art].  


Regarding claim 2, Hallek[Fig 2-10] discloses the correlator, the peak search stage, and the peak buffer are in a first signal processing path in the receiver signal path [0015-0022; 0038-0040; 0052-0057 peak search, comparison and selection]; 
the system further comprises a second correlator, a second peak search stage, and a second peak buffer in a second signal processing path parallel to the first signal processing path, the second correlator being configured to correlate the received signal with a second transmission template characterizing a second frequency-modulation or phase-modulation code of a second generated burst signal[Abstract; Figs 2-10; 0040-0050 shows multiple correlators and modulation]; 
and the peak rank stage is configured to compare first and second path peaks stored in the peak buffer of the first signal processing path and in the second peak buffer of the second signal processing path and thereby to designate the first and second path peaks individually as either valid or invalid.[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other].  

Regarding claim 5, Hallek discloses wherein the peak rank stage is configured to designate the peaks individually as either valid or invalid by[0015-0022; 0038-0040; 0052-0057 has comparison and filtering of peaks for a certain threshold value]: 
based on determining that a current peak is at the middle of a sliding window of a predetermined width, finding the maximum of other peaks within the window[Figs 7-10; 0053-0057 has selection of only the maximum peak in a certain time interval];
 and one or both of: based on determining that the amplitude of the current peak is larger than a maximum amplitude of other-correlator peaks within the window, the other- correlator 
and/or based on determining that the amplitude of the current peak is not larger than a maximum amplitude of other-correlator peaks within the window, designating the current peak as an invalid peak[Figs 7-10; 0053-0057 has selection of only the maximum peak meaning smaller peaks are discarded].  

Regarding claim 6, Hallek discloses the peak rank stage is configured to designate the peaks individually as either valid or invalid by: based on determining that a current peak is at the middle of a sliding window of a predetermined width, finding the maximum of other peaks within the window[Figs 7-10; 0053-0057 has selection of only the maximum peak in a certain time interval]; 
one of:   based on determining that the amplitude of the current peak is not larger than a maximum amplitude of other-correlator peaks within the window, the other-correlator peaks having been identified by correlators other the correlator that identified the current peak, designating the current peak as an invalid peak[Figs 7-10; 0053- has selection of only the maximum peak meaning smaller peaks are discarded]; 
or based on determining that the amplitude of the current peak is larger than the maximum amplitude of other-correlator peaks within the window, designating the current peak as a valid peak[Figs 7-10; 0053-0057 has selection of only the maximum peak]; 

based on determining that the amplitude of the second-largest peak is greater than a predetermined secondary peak threshold, finding a maximum amplitude of secondary-other-correlator peaks within a portion of the envelope that starts from a half window width before the location of the second-largest peak and ending with the location of the second-largest peak, the secondary-other-correlator peaks having been identified by correlators other the correlator that identified the second-largest peak[Figs 2-10; 0015-0022; 0038-0040; 0052-0057 has comparison and filtering of peaks for a certain threshold value across multiple correlators]; 
and one of: based on determining that the amplitude of the second- largest peak is greater than the maximum amplitude of secondary- other-correlator peaks, designating the second-largest peak as a valid peak[Figs 7-10; 0053-0057 has selection of peaks above a certain threshold]; 
or based on determining that the amplitude of the second- largest peak is not greater than the maximum amplitude of secondary-other-correlator peaks, designating the second-largest peak as an invalid peak.[ Figs 7-10; 0053-0057 has selection of only peaks above a certain threshold meaning smaller peaks are discarded] 

Regarding claim 7, Hallek does not explicitly teach wherein the secondary peak threshold is set to: one quarter the amplitude of the detected dominant peak within one-half window width on either side of the current peak, and zero outside of one-half window width on either side of the current peak. 
It would have been obvious to one of ordinary skill in the art to have used one quarter the amplitude of the detected dominant peak within one-half window width on either side of the current peak, and zero outside of one-half window width on either side of the current peak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Hallek discloses wherein the peak rank stage is configured to eliminate side lobe peaks and only retain a main peak by comparing the amplitude of individual peaks in the peak buffer with a threshold amplitude.[Figs 7-10; 0053-0057 has selection of only the maximum peak]

Regarding claim 9, Hallek discloses the threshold amplitude is based on an autocorrelation output shape generated by the correlator[Figs 7-10; 0052-0057 has selection of peaks for a certain threshold value based on correlation envelope].  

Regarding claim 10, Hallek does not explicitly teach wherein the threshold amplitude is set at one quarter of the amplitude of a maximum peak within a search window.
It would have been obvious to one of ordinary skill in the art to have used the threshold amplitude is set at one quarter of the amplitude of a maximum peak within a search window, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Hallek discloses receiving a current sample of the envelope[Figs 7-10; 0052-0057 have processing within time period and envelope]; 
determining that the current sample is larger than a previously stored value[0019-0022; 0038-0040; 0053-0057 has comparison and filtering of peaks compared to a selected namely stored threshold value]; 
based on determining that a current peak has been reached by determining that a previous sample of the envelope had a rising value and the current sample is the same or less than the previous sample, replacing the stored value with the previous sample[0019-0022; 0038-0040; 0053-0057 has comparison and filtering of peaks for a maximum value]; 
and one of: based on determining that the difference between the location of the current peak and the location of a previously detected peak exceeds the threshold minimum distance, recording the amplitude and location of the current peak as a new peak[Fig 9, 10; 0019-0022; 0038-0040; 0053-0057 has comparison and filtering of peaks above a certain threshold value within certain time durations]; 
or   based on determining that the difference between the location of the current peak and the location of the previously detected peak does not exceed the threshold minimum distance and based determining that the amplitude of the current peak is larger than the amplitude of the previously detected peak, overwriting the amplitude and location of the previously detected peak with the amplitude and location of the current peak.  [Figs 7,8; 0019-0022; 0038-0040; 0053-0057 has comparison and filtering of peaks for a maximum value within a certain time duration]  

Regarding claim 12, Hallek does not explicitly teach wherein the threshold minimum distance is equal to the reciprocal of the bandwidth of the transducer.  
It would have been obvious to one of ordinary skill in the art to have wherein the threshold minimum distance is equal to the reciprocal of the bandwidth of the transducer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 14, Hallek discloses correlating the received signal with a second transmission template characterizing a second frequency-modulation or phase-modulation code of a second burst signal to produce a second correlated signal[Fig 2-10; 0040-0053 has multiple correlators and modulation]; 
detecting one or more additional peaks by determining the respective locations and amplitudes of peaks in a second envelope derived from the second correlated signal, the additional peaks being greater than the threshold minimum distance apart from one another in a case that more than one additional peak is detected[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other. See also Fig 7, 8]; 
and storing the one or more additional peaks by their respective amplitudes and locations[0015-0022; 0038-0040; 0052-0055 has selection of a certain threshold meaning it is stored]; 
wherein comparing the stored peaks and designating the peaks individually as either valid or invalid comprises comparing the one or more stored peaks and the one or more stored additional 

Regarding claim 17, Hallek discloses further comprising eliminating side lobe peaks and only retaining a main peak by comparing the respective amplitudes of individual stored peaks with a threshold amplitude[Figs 7-10; 0053-0057 has selection of only the maximum peak]. 
 
Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hallek (US 20170003391 A1) as applied to claims 2 and 14 above, and further in view of Giannakis (IEEE; 2002).
Regarding claim 3, Hallek, as modified, teaches a third signal processing path comprising a third correlator, a third peak search stage, and a third peak buffer; a fourth signal processing path comprising a fourth correlator, a fourth peak search stage, and a fourth peak buffer; a second peak rank stage configured to compare third and fourth path peaks stored in the third and fourth peak buffers and thereby to designate the third and fourth path peaks individually as either valid or invalid[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other];  wherein the third and fourth correlators are each configured to correlate the received signal[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other]…
Hallek does not explicitly teach a respective Doppler-coded transmission template characterizing a Doppler-shifted frequency-modulation or phase-modulation code of the generated burst signal and the second generated burst signal, respectively. [Hallek does not explicitly teach Doppler coding, though the use of Dopper codes would be known in the art] 

It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic system in Hallek with the Doppler coding in Giannakis in order to get better gains.

Regarding claim 4, Hallek, as modified, teaches a Doppler stage configured to extract Doppler information from a comparison of the outputs of the peak rank stage and the second peak rank stage. [0007-0012, 0048-0057 teach getting Doppler information. Additionally it would be obvious to extract Doppler information when Doppler code is being used and a person of ordinary skill in the art would we aware of Doppler shift in ultrasonic systems and the detection and use of such information] 

Regarding claim 15, Hallek, as modified, implies correlating the received signal with a first Doppler transmission template characterizing a Doppler shift of the frequency-modulation or phase-modulation code of the burst signal to produce a first correlated Doppler signal[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other];
correlating the received signal with a second Doppler transmission template characterizing a Doppler shift of the second frequency-modulation or phase-modulation code of the second burst signal to produce a second correlated Doppler signal[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other]; 
]; 
and storing the one or more Doppler peaks by their respective amplitudes and locations [0019-0022; 0038-0040; 0053-0057 has selection of a certain threshold meaning it is stored]; 
and comparing the stored one or more Doppler peaks and thereby designating the one or more Doppler peaks individually as either valid or invalid[0019-0022; 0038-0040; 0053-0057 has comparison and filtering of peaks for a certain threshold value].  
Hallek does not explicitly teach the use of Doppler codes. [Though the use of Dopper codes would be known in the art] 
Giannakis teaches use of Doppler codes.[Abstract; Title show the use of Doppler coding being known in the art] 
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic system in Hallek with the Doppler coding in Giannakis in order to get better gains.

Regarding claim 16, Hallek, as modified, teaches for a peak being checked: establishing a time window by adding two values to the time of the peak being checked to establish respective start and end times of the time window based on a nominal Doppler peak distance[Figs 7-10 show time windows with 0053-0057 showing selection and comparisons]; 
searching for a peak within the time window, in the other of the first or second Doppler envelope from the Doppler envelope in which the peak being checked resides[Figs 7-10 show time windows with 0053-0057 showing selection and comparisons]; 
.   

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hallek (US 20170003391 A1) in view of Reid (US 20170363724 A1).
Regarding claim 18, Hallek teaches [Abstract; Figs 2-10]burst generation circuitry configured to generate a frequency-modulation-coded or phase-modulation-coded burst signal comprising a sequence of pulses of variable time duration, the burst generation circuitry adapted to be coupled to an ultrasonic transducer configured to emit the burst signal as an ultrasonic acoustic signal and to transduce a reflected acoustic signal[Abstract; 0038-0040 has circuitry and discloses frequency and phase modulation]; 
and a receiver signal path adapted to be coupled to the ultrasonic transducer, the receiver signal path comprising[Fig 2]:  ….. ; 
an analog-to-digital converter (ADC) having an ADC input coupled to the TVG amplifier output, and having an ADC output, the ADC being configured to sample the amplified signal from the TVG amplifier[Fig 2; 0040]; 
a correlator having a correlator input coupled to the ADC output[Fig 2; #S2; 0040, 0041], and having a correlator output[Fig 2; #KS; 0040, 0041], the correlator being configured to correlate the sampled signal from the ADC with a transmission template characterizing a frequency-modulation or phase-modulation code of the generated burst signal[Abstract; Figs 2-10; 0040-
an envelope stage having an envelope stage input coupled to the correlator output, and having an envelope stage output, the envelope stage being configured to generate an envelope of the correlator output[0021; 0053, 0054; Claim 8 has envelope being done on #SS summation signal];
 a threshold stage having a threshold stage input coupled to the envelope stage output, and having a threshold stage output, the threshold stage being configured to amplitude-threshold the envelope[0019-0022; 0053-0057 has threshold value being set to the derived envelope meaning it is after the envelope stage]; 
a peak search stage [Fig 2, 7-10; 0049-0053 has identification of signal spikes namely peak search]having a peak search stage input coupled to the threshold stage output [Fig 2; #KS; 0040, 004], and having a threshold stage output[#SS in Fig 2; Abstract; Figs 2-10; 0049, 0053 has device giving output of evaluation of all correlation signals], the threshold stage being configured to detect one or more peaks by determining the respective locations and amplitudes of peaks in the thresholded envelope [Fig 2, 7-10; 0049-0053 identification of signal spikes meaning signals with a high amplitude at a certain time, i.e. location and amplitude], the peaks being greater than a threshold minimum distance apart from one another in a case that more than one peak is detected[0015-0019 has subdividing the signal into sections which would result in peaks at least a certain distance apart 0053-0056 have multiple echos being identified after certain time duration]; 
a peak buffer having a peak buffer input coupled to the peak search output, and having a peak buffer output[0040 has evaluation device for subsequent signal processing in Fig 2 which would imply that it has to be connected and have input and output], the peak buffer being 
a peak rank stage having a peak rank stage input[Fig 2; #S10-S12; 0049, 0053-0057 has comparision of peaks] coupled to the peak buffer output[#SS in Fig 2; Figs 2-10; 0049, 0053 has device giving output of evaluation of all correlation signals], and having a peak rank stage output, the peak rank stage being configured to compare the one or more peaks stored in the peak buffer and thereby to designate the one or more peaks individually as either valid or invalid[0015-0022; 0038-0040; 0052-0055 has comparison and filtering of peaks for a certain threshold value]; 
and a time-of-flight (ToF) generation stage having a ToF generation stage input coupled to the peak rank stage output, and having a ToF generation stage output, the ToF generation stage being configured to calculate the ToF of the emitted ultrasonic acoustic signal and the reflected acoustic signal based on a peak supplied by the peak rank stage, the ToF indicative of a distance between the transducer and a detected object.[0003; 0015; 0053-0057 has selection of peak and time of flight calculations; Moreover use of time of flight calculations for finding objects are well known in the art]  
Hallek does not explicitly teach a time-varying gain (TVG) amplifier having a TVG amplifier input adapted to be coupled to the ultrasonic transducer, and having a TVG amplifier output, the TVG amplifier being configured to amplify the transduced reflected acoustic signal[Though the use of a TVG amplifier would be well known in the art].

It would have been obvious to one of ordinary skill in the art to have modified the ultrasound system in Hallek to use the TVG amplifier in Reid in order to better amplify received signals.

Regarding claim 19, Hallek, as modified, teaches the correlator, the envelope stage, the threshold stage, the peak search stage, and the peak buffer are in a first signal processing path in the receiver signal path[Fig 2-10; 0015-0022; 0038-0040; 0052-0057 peak search, comparison and selection]; 
the system further comprises a second correlator, a second envelope stage, a second threshold stage, a second peak search stage, and a second peak buffer in a second signal processing path parallel to the first signal processing path, the second correlator being configured to correlate the received signal with a second transmission template characterizing a second frequency-modulation or phase-modulation code of a second generated burst signal[Abstract; Fig 2-10; 0040-0053 has multiple paths/steps]; 
and the peak rank stage input is further coupled to an output of the peak buffer of the second signal processing path, and the peak rank stage is further configured to compare the peaks stored in both the peak buffer of the first signal processing path and the second peak buffer of the second signal processing path and thereby to designate the peaks individually as either valid or invalid[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other]

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hallek (US 20170003391 A1) in view of Reid (US 20170363724 A1) as applied to claim 18 above, and further in view of Giannakis (IEEE; 2002).
Regarding claim 20, Hallek, as modified, teaches the correlator, the envelope stage, the threshold stage, the peak search stage, the peak buffer, and the peak rank stage are in a first signal processing path in the receiver signal path[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other]; 
the system further comprises a second correlator, a second envelope stage, a second threshold stage, a second peak search stage, a second peak buffer, and a second peak rank stage in a second signal processing path parallel to the first signal processing path, the second correlator being configured to correlate the received signal with a second transmission template characterizing a second frequency-modulation or phase-modulation code of a second generated burst signal[Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other];
and the correlator of the first signal processing path and the second correlator are each configured to correlate the received signal [Fig 2-10; 0004-0011, 0038-0057 has multiple paths/steps and comparison of peaks with each other]…..
Hallek does not explicitly teach Doppler-coded transmission template characterizing a Doppler-shifted frequency-modulation or phase- modulation code of the generated burst signal and the second generated burst signal, respectively. [Hallek does not explicitly teach Doppler coding, though the use of Dopper codes would be known in the art] 
Giannakis teaches Doppler-coded transmission template characterizing a Doppler-shifted frequency-modulation or phase- modulation code of the generated burst signal and the second 
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic system in Hallek with the Doppler coding in Giannakis in order to get better gains.

Regarding claim 21, Hallek, as modified,  teaches wherein the system is configured to automatically switch between: a single-correlator configuration having a single signal-processing path[Fig 2 has multiple correlation paths], based on a signal from a central controller[#7] indicating that burst patterns have not been emitted by different transducers in the system for which expected echo timeouts have not expired[Fig 7, 8, 0053-0057 have time period from T1 to T2], and a multiple-correlator configuration having multiple signal-processing paths, based on a signal from a central controller indicating that burst patterns have been emitted by different transducers in the system for which expected echo timeouts have not expired. [Fig 2-10; 0015-0022; 0038-0057 peak search, comparison and selection across multiple correlators]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645